Chief Justice Agnew
delivered the opinion of the court, January 2d 1877.
There is one error for which the sentence in this case must be reversed. It appears in several parts of the charge, leaving no doubt as to the meaning of the learned judge who presided at the trial. It must, therefore, have impressed the minds of the jurors. Without specifying each instance, it may be summed up in a single statement, that the judge instructed the jury, that they must be satisfied beyond a reasonable doubt, that the' prisoner was insane at the time the act was committed. This statement is too stringent and throws the prisoner upon a degree of proof beyond the legal measure of his defence. That measure is simply proof which is satisfactory — such as flows fairly from a preponderance of the evidence. It need not be beyond doubt. A reasonable doubt of the fact of insanity, on the other hand, is not sufficient to acquit upon a defence of insanity. This has been held in several cases : Ortwein v. Commonwealth, 26 P. F. Smith 414; Lynch v. Commonwealth, 27 Id. 205 ; Brown v. Commonwealth, 28 Id. 122. Sanity being the normal condition of men, and insanity a defence set up to an act which otherwise would be a crime, the burthen rests upon the prisoner of proving his abnormal condition. But the evidence of this need be only satisfactory — and the conclusion such as fairly results from the evidence. Where the evidence raises a balancing question, and the mind is brought to determine its preponderance, there may be a doubt still existing in the mind, yet the actual *142weight may be with the prisoner; and this proof should be considered satisfactory. In cases of conflicting evidence the preponderance must govern, there being no other rational means of decision. But if we say in such a case it must be satisfactory beyond a reasonable doubt, it is evident the expression implies more than a mere preponderance. It is difficult to define the precise difference between the two measures, yet we are conscious in our own minds that to be convinced beyond a reasonable doubt is a severer test of belief than to be satisfied that the preponderance falls on that side. Probably the true reason of the difficulty in defining the difference lies in the inability to define a reasonable doubt. A reasonable doubt must be an honest and conscientious difficulty in believing, one not merely subtle or ingenious — it must arise out of the evidence, and not be fanciful, or be conjured up to escape consequences. It must strike the mind with such force as to compel it to pause in yielding belief. These are characteristics, but do not define the measure of belief, which is beyond a reasonable doubt. The judge stated well all these characteristics, and yet in conclusion said, by way of illustration of his meaning, “ If the beam Ayaver, then the doubt is throAvn into the defendant’s scale; but the jury must not so hold the beam as to cause it to tremble either in ’favor of the Commonwealth or the defendant.” Now, if we apply this illustration of the reasonable doubt which operates to acquit a prisoner, to the evidence of his insanity, and say that his proof of the fact shall be beyond a reasonable doubt, and if the beam wavers, it is to be found against his defence, we discover that it implies a -higher degree of proof to establish the defence of insanity than the laAv warrants. It must be not only satisfactory, but be satisfactory beyond a rear sonable doubt. The beam must not waver when preponderating to the defendant’s scale, but it must go down quickly. It seems to us, therefore, that this expression, so often repeated to the jury, must have impressed them with a belief that a high measure of proof of the insanity of the prisoner Avas required. The distinction may appear nice, yet we must not overlook the effect of language upon common minds, Avhen the stake is life. Justice cannot suffer it to be imperilled beyond a just measure of belief in those Avho are the triers. Common minds do not analyze accurately the degrees of belief, or the nature of the doubts which affect it. We think, therefore, there was error in stating the degree of belief in regard to the defence of insanity too strongly. .
This conclusion renders it unnecessary to decide the question Avhether “ the ingredients necessary to constitute murder in the first degree were proved to exist.” We would avoid the inquiry in this case, because it raises a new and difficult question under the Act of 1870, commonly called the Schoeppe Act; that is to say, how far a doubt in the mind of this court of the existence of an intention to kill will be a ground.of reversal. We have held, in *143the case of Grant v. Commonwealth, 21 P. F. Smith 495, that when the ingredients of murder in the first degree are proved to exist, the power of this court to grant a new trial ceases. But there may be cases — and perhaps this is one of them — where the facts, from which the intention to kill (the principal ingredient in murcler of the first degree) may be inferred, are so doubtful that different views of their operation may be taken. Where a jury, who hear the witnesses and observe their conduct, take the darker view, and believe the intent to kill existed, and in this view are sustained by the court below, it is a nice question how far our views of the evidence should prevail to grant a new trial.
We abstain from indicating any opinion on this question ; yet it is not amiss to suggest, as there must be a new trial, that a careful inquiry should be made how far the facts disclose any intent to take life. The intent to do grievous bodily harm was clear, and the prisoner’s frame of mind was undoubtedly malicious, and hence the case was one of murder. But whether the prisoner intended to take the life of the deceased is not so clear. The place at which he aimed the heated poker, viz., the groin, and not at a vital organ, and the direction the poker would have taken, to wit, downwards, instead of into the abdomen, had not the end of the poker been bent, and the entire conduct and demeanor of the prisoner before and after the occurrence, altogether are circumstances which may not convince the mind of an actual intention to take life, while they lead to a conclusive belief of an intent to do great bodily harm.
But, for the error heretofore stated, the sentence is reversed, and a venire facias de novo awarded.
Paxson, J.
I would reverse this judgment upon the ground of the inadequacy of the charge. I hold it to be the duty of a judge trying a man for his life to charge fully upon the law as applicable to the facts. And this without regard to the points presented by counsel. The rule that a judge is not to be convicted of error for what he omits to say, unless his attention is called to the subject by a point or request to charge, is well enough in civil cases, but ought not, in my judgment, to be applied to a capital case. The prisoner has a right to have the jury properly instructed upon every question of law legitimately raised by the evidence. This right he cannot waive, nor can his counsel do so for him. In this case the charge was wholly inadequate. This was probably owing to the fact that the prisoner’s counsel mistook their line of defence. They relied to a great extent upon the ground of insanity. Upon this point there was no evidence worth submitting to the jury. There was nothing to show that general insanity which dethrones reason and relieves from legal and moral responsibility. But there was abundant evidence of that condition of partial insanity produced by *144excessive drinking, which, Avhile it is no excuse for crime, is nevertheless sufficient to prevent the formation in the mind of that deliberate intent to kill, which is of the essence of murder of the first degree. In other words, the defence Avas insanity instead of intoxication. Of the former there was no evidence: of the latter there was abundant. The points put by the prisoner’s counsel referred to insanity, and the learned judge charged elaborately upon this branch of the case. His rulings, Avhether correct or otherwise, had-no application to the facts. The defence set up having utterly failed, I am not surprised that the jury convicted of the capital offence. Had the laAV, as applicable to intoxication, been properly submitted to them, it is possible they Avould have comdcted the prisoner only of murder of the second degree. It is not necessary to elaborate. I concur cheerfully in the judgment.